DISMISS and Opinion Filed October 25, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01198-CV

              BRIAN KOEN D/B/A LOMBARDY LN. BARBEQUE, Appellant
                                    V.
                       SOUTHWEST AUTO TOW, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03679-D

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Schenck
                                  Opinion by Justice Whitehill
       Before the Court is appellant’s motion to withdraw this appeal. We grant the motion and

dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE

191198F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 BRIAN KOEN D/B/A LOMBARDY LN.                    On Appeal from the County Court at Law
 BARBEQUE, Appellant                              No. 4, Dallas County, Texas
                                                  Trial Court Cause No. CC-18-03679-D.
 No. 05-19-01198-CV       V.                      Opinion delivered by Justice Whitehill.
                                                  Chief Justice Burns and Justice Schenck
 SOUTHWEST AUTO TOW, Appellee                     participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee SOUTHWEST AUTO TOW recover its costs of this appeal
from appellant BRIAN KOEN D/B/A LOMBARDY LN. BARBEQUE.


Judgment entered October 25, 2019




                                            –2–